Exhibit 10.14

CH2M HILL Companies, Ltd.

AMENDED AND RESTATED

Executive Officers Long Term Incentive Plan

Effective January 1, 2005


--------------------------------------------------------------------------------


CH2M HILL Companies, Ltd.

Executive Officers Long Term Incentive Plan

ARTICLE I

INTRODUCTION

1.1                                 Establishment. CH2M HILL Companies, Ltd., an
Oregon corporation, hereby amends and restates the CH2M HILL Companies, Ltd.
Executive Officers Long Term Incentive Plan to award incentive compensation to
eligible Participants.

1.2                                 Purposes.  The purposes of the Plan are to:

·                  Reward a limited group of Executive Officers for the creation
of value in the organization through the achievement of established goals such
as sustained increases in CH2M HILL’s Available Funds, share price appreciation
and other established financial and strategic goals; and

·                  Provide financial incentives to Plan Participants to
incentivize their contribution to the annual and long-term financial performance
of CH2M HILL, thereby increasing shareholder value; and

·                  Provide Plan Participants an opportunity to earn
market-competitive compensation and to enable CH2M HILL to motivate and retain
its senior Executive Officers.

ARTICLE II

DEFINITIONS

2.1                                 Affiliate means any corporation or other
entity that is affiliated with CH2M HILL through stock or other equity ownership
or otherwise which is designated by either the Committee or the Board as an
entity whose eligible Executive Officers may be selected to participate in the
Plan.  The Committee may select an entity to be designated as an Affiliate if
LTD owns directly or indirectly at least 50% of the entity.  The Board, in its
sole discretion, may select an entity to be designated as an Affiliate if LTD
owns directly or indirectly at least 10% of the entity.

2.2                                 Available Funds means those LTD level
consolidated funds remaining from gross revenue after all normally accrued
operating expenses are deducted (including LTD expenses and any Profit Center
operating costs for units in a startup or investing mode), but prior to accruals
for incentive compensation programs, retained earnings and income taxes.

2.3                                 Award means a pre-established,
performance-based grant payable in Stock Instruments and/or cash under the Plan,
which is intended to satisfy the performance-based goal requirements of Code
§ 162(m).

2.4                               Board means the LTD Board of Directors.

2.5                               CEO means Chief Executive Officer of CH2M HILL
Companies, Ltd.

2


--------------------------------------------------------------------------------


2.6                                 CH2M HILL means CH2M HILL family of
companies, which includes CH2M HILL Companies, Ltd., and, when appropriate, the
Affiliates.


2.7                                 CHANGE OF CONTROL MEANS THE DATE ON WHICH
ANY ONE OF THE FOLLOWING EVENTS OCCURS:

a.               Any one person, or more than one person acting as a group,
acquires ownership of stock of LTD that, together with stock held by such person
or group, constitutes more than 50% of the total Fair Market Value of the LTD
stock. However, if any one person or more than one person acting as a group,
owns more than 50% of the total Fair Market Value of the LTD stock, the
acquisition of additional stock by the same person or persons is not considered
to cause a change in the ownership of LTD (or to cause a change in the effective
control of LTD).

b.              There is a change in the effective control of LTD.  A change in
the effective control of LTD occurs on the date that either:

(i)          Any one person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of LTD that
represents 35% or more of the total voting power of the all LTD stock; or

(ii)       A majority of members of LTD’s board of directors is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of LTD’s board of directors prior to the date of
the appointment or election.

c.               Any one person, or more than one person acting as a group,
acquires ownership of assets of LTD that have a gross fair market value equal to
or more than [40]% of the total gross fair market value of all of the assets of
LTD immediately prior to such acquisitions.  For this purpose, gross fair market
value means the value of the assets of LTD, or the value of the assets being
disposed of, determined without regard to any liabilities associates with the
assets.

For purposes of the definition in this Section 2.7 Persons Acting as a Group
shall have the following meaning Persons will not be considered to be acting as
a group solely because they purchased stock of LTD at the same time, or as a
result of the same public offering. However, persons will be considered to be
acting as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the corporation. If a person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation prior to the transaction giving
rise to the change and not with respect to the ownership interest in the other
corporation.

For the avoidance of doubt, this Section shall be interpreted in accordance with
Treasury guidance for the definition of Change in Control under Code § 409A.

2.8                                 Code means the Internal Revenue Code of
1986, as amended.

3


--------------------------------------------------------------------------------


2.9                                 Committee means a committee appointed by the
Board consisting solely of two or more outside directors (within the meaning of
Code § 162(m)(4)(C)(i)) empowered to take actions with respect to the
administration of the Plan as described in Article V.

2.10                           Competitor means any corporation or other entity
that is engaged in any business in which CH2M HILL is actively engaged, as
described in the CH2M HILL’s most recent (at the relevant time) Annual Report on
Form 10-K, filed with the United States Securities and Exchange Commission;
and/or any business the entry into which is contemplated by CH2M HILL at the
time the Participant separates from service.

2.11                           “Disabled” or “Disability” shall mean that the
participant either

a.               Is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or

b.              Is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the participant’s employer.

For the avoidance of doubt, this Section shall be interpreted in accordance with
Treasury guidance for the definition of Disability under Code § 409A.

2.12                           Effective Date means the effective date of the
Plan, which is January 1, 2005.

2.13                           Executive Officer means each of members of the
CH2M HILL executive leadership team, including the CEO and any employee who is
an officer of LTD and whose total compensation for the taxable year is required
to be reported to shareholders under the Securities Exchange Act of 1934 because
the employee is one of the four highest compensated officers for the taxable
year (other than the CEO).

2.14                           Fair Market Value means the value of CH2M HILL,
denominated in United States dollars, as determined by the Board in a manner
that is not inconsistent with Code § 409A.

2.15                           Full Service Revenue means revenue generated by
CH2M HILL from work outside CH2M HILL’s traditional consulting engineering
business, primarily integrated project delivery (design/build), operations and
maintenance (O&M), remediation, and construction work.

2.16                           Global Revenue means revenue generated by
CH2M HILL from clients located and work performed outside the North American
continent.

2.17                           LTD means CH2M HILL Companies, Ltd.

2.18                           Participant means a current or former Executive
Officer designated to be eligible to receive an Award under the Plan as provided
in Section 3.1.

4


--------------------------------------------------------------------------------


2.19                           Plan means the CH2M HILL Companies, Ltd.
Executive Officers Long Term Incentive Plan.

2.20                           Profit Center means any applicable operating unit
of CH2M HILL, including but not limited to the holding company of CH2M HILL
family of companies, LTD, and its subsidiary business units as designated from
time to time by the Committee.

2.21                           Program means each one-year, two-year, or
three-year Plan cycle.

2.22                           Program Period means (a) a period beginning on
January 1st of each calendar year and ending 36 months thereafter (e.g., January
1, 2003 through December 31, 2005) for a three-year Program, (b) a period
beginning on January 1st of each calendar year and ending 24 months thereafter
(e.g., January 1, 2003 through December 31, 2004) for a two-year Program, and
(c) a period beginning on January 1st of each calendar year and ending 12 months
thereafter (e.g., January 1, 2003 through December 31, 2003) for a one-year
Program.  Each Award shall state the Program Period to which it applies.

2.23                           Stock Instruments means the following
instruments:

a.               Stock for Domestic Engineering Services Employees,

b.              SVEUs for Domestic Ineligible Company Employees or International
Employees,

c.               Phantom Stock or international SVEUs for International
Employees, or

d.              Other instruments approved from time to time by the Board to use
for incentive and compensation purposes.

For purposes of these definitions:

·                  Stock means one share of CH2M HILL common stock.

·                  SVEU means one unit held in trust under the CH2M HILL
Companies, Ltd. Pre-Tax Deferred Compensation Plan or under the CH2M HILL
Companies, Ltd. International Deferred Compensation Plan.

·                  Phantom Stock means a hypothetical interest in the value of
one share, denominated in United States dollars, which is granted pursuant to
the CH2M HILL Companies, Ltd. Phantom Stock Plan.

·                  Domestic Engineering Services Employees means those employees
who work for CH2M HILL in the United States that provide consulting,
engineering, and engineering-related services, determined as of the time of the
Award payout.

·                  Domestic Ineligible Company Employees means those employees
who work for CH2M HILL in the United States and do not provide consulting,
engineering or engineering-related services, determined as of the time of the
Award payout.

5


--------------------------------------------------------------------------------


·                  International Employees means those employees who work for
CH2M HILL and are not resident in the United States and whose regular workplace
is outside of the United States, determined as of the time of the Award payout,
except that International Employees shall exclude an individual who is a United
States citizen employed by an Affiliate organized in the United States,
regardless of where the individual performs services.

2.24                           Target Bonus means the bonus amount established
under the Plan for Participants. For a given Participant, the Target Bonus will
be between 20% to 150% of the Participant’s base salary, as of the beginning of
the Program Period.  For any Program Period, the Target Bonus for any
Participant shall not exceed $1,750,000, and the Target Bonuses for all
Participants shall not exceed $7,500,000.

ARTICLE III

ELIGIBILITY

3.1                                 Eligibility for Plan Participation.  The
Committee, in its sole discretion, shall determine which Executive Officers
shall be eligible to participate in the Plan for any Program Period.

3.2                                 No Entitlement. Eligibility to participate
in the Plan in any one Program Period does not create any entitlement to
participate in any other Program Period.

ARTICLE IV

AWARDS

4.1                                 Award. Within 90 days of the beginning of
each Program Period, as required by the Code, the Committee in its sole
discretion shall establish performance goals and Awards and notify Participants
in writing. The Award notification shall include the length of the Program
Period, a Participant’s Target Bonus for the Program Period, and one or more of
the following performance goals:


A.               AVAILABLE FUNDS TARGET TO BE ACHIEVED DURING THE PROGRAM
PERIOD. THE COMMITTEE, IN ITS SOLE DISCRETION, SHALL ESTABLISH THE AVAILABLE
FUNDS TARGET FOR EACH AWARD. THE AVAILABLE FUNDS TARGET MAY BE IDENTICAL FOR ALL
PARTICIPANTS IN A GIVEN PROGRAM PERIOD.


B.              FULL SERVICE REVENUE TARGET TO BE ACHIEVED DURING THE PROGRAM
PERIOD. THE COMMITTEE, IN ITS SOLE DISCRETION, SHALL ESTABLISH THE FULL SERVICE
REVENUE TARGET FOR EACH AWARD. THE FULL SERVICE REVENUE TARGET MAY BE IDENTICAL
FOR ALL PARTICIPANTS IN A GIVEN PROGRAM PERIOD.


C.               GLOBAL REVENUE TARGET TO BE ACHIEVED DURING THE PROGRAM PERIOD.
THE COMMITTEE, IN ITS SOLE DISCRETION, SHALL ESTABLISH THE GLOBAL REVENUE TARGET
FOR EACH AWARD. THE GLOBAL REVENUE TARGET MAY BE IDENTICAL FOR ALL PARTICIPANTS
IN A GIVEN PROGRAM PERIOD.


D.              STOCK PRICE APPRECIATION TARGET TO BE ACHIEVED DURING THE
PROGRAM PERIOD.  THE COMMITTEE, IN ITS SOLE DISCRETION, SHALL ESTABLISH THE
STOCK PRICE APPRECIATION TARGET FOR

6


--------------------------------------------------------------------------------



EACH AWARD. THE STOCK PRICE APPRECIATION TARGET MAY BE IDENTICAL FOR ALL
PARTICIPANTS IN A GIVEN PROGRAM PERIOD.


E.               RETURN ON EQUITY TARGET TO BE ACHIEVED DURING THE PROGRAM
PERIOD. THE COMMITTEE, IN ITS SOLE DISCRETION, SHALL ESTABLISH THE RETURN ON
EQUITY TARGET FOR EACH AWARD. THE RETURN ON EQUITY TARGET MAY BE IDENTICAL FOR
ALL PARTICIPANTS IN A GIVEN PROGRAM PERIOD.

f.                 Backlog target to be achieved during the Program Period. The
Committee, in its sole discretion, shall establish the Backlog target for each
Award. The Backlog target may be identical for all Participants in a given
Program Period.

4.2                                 Code § 162(m) Compliance.  CH2M HILL intends
that the Awards will satisfy the performance-based compensation requirements of
Code § 162(m) so that CH2M HILL may deduct any compensation paid under the Plan
for federal income tax purposes without limitation under Code § 162(m).  If any
provision of this Plan or any Award would otherwise frustrate or conflict with
such intent, that provision, to the extent possible, shall be interpreted and
deemed amended so as to avoid such conflict.

4.3                               Award Determination Process.  As soon as
practicable after the end of each Program Period, but no later than December
31st of the calendar year following the end of the Program Period, the Committee
shall compare actual performance results against performance targets achieved
during the Program Period and determine whether and to the extent the
Participant actually achieved his/her performance goals for the Program Period.
The amount payable under the Plan to a Participant, who has actually achieved
his/her performance goals for a Program Period, shall be determined by the
Committee in its sole discretion. All determinations by the Committee shall be
made in the Committee’s sole discretion and shall be final and binding on all
Participants.  The Participant shall not be entitled to any compensation under
the terms of the Award until the Committee certifies in writing that the
Participant has met his/her specific performance goals and determines the amount
of compensation payable under the Award.  Award provisions shall not be modified
or amended, however, if the modification or amendment would cause compensation
payable pursuant to such Award to fail to constitute qualified performance-based
compensation under Code § 162(m).

4.4                                 Maximum Award Amount.  Maximum Award payout
for each Participant for any Program Period, shall not exceed two times the
Target Bonus (i.e. $3,500,000) for that Program Period and may be adjusted to a
lesser amount in the discretion of the Committee. The maximum payout for all
Participants for any Program Period shall not exceed $15,000,000.

4.5                                 Payouts of Awards. The payment of Awards
will be made as soon as practicable after the end of the Program Period when the
Committee has determined Award payout amounts but no later than two and a half
months following the end of the Program Period. Except as provided in Article
VII, a Participant must be employed by CH2M HILL or an Affiliate as of the Award
payout date to be eligible for the payout, but does not need to be a current
Executive Officer for the entire Program Period or at the date of payment. 
Unless otherwise determined by the Committee in its sole discretion, all Awards
will be paid 40% in cash and 60% in Stock Instruments based on Participant’s
eligibility to hold specific Stock Instruments.  To the extent an Award payout
results in a Participant exceeding CH2M HILL ownership limitations pursuant to
CH2M HILL’s Articles of Incorporation and Bylaws, the Award shall be paid out in
cash.

7


--------------------------------------------------------------------------------


4.6                                 Non-Transferability of Awards.  No Award
shall be assignable or transferable.

4.7                                 Restrictions on Transfers of Instruments.
All Stock Instruments transferred to a Participant in accordance with the Plan
will be subject to the terms, conditions, and restrictions on CH2M HILL Stock
set forth in CH2M HILL’s Articles of Incorporation and Bylaws, as amended from
time to time, including: (i) restrictions that grant CH2M HILL the right to
repurchase shares upon termination of the shareholder’s affiliation with CH2M
HILL; (ii) restrictions that grant CH2M HILL a right of first refusal if the
shareholder wishes to sell shares other than in the Internal Market; and
(iii) restrictions that require the approval of CH2M HILL for any other sale of
shares.

4.8                                 Withholding Requirement.  All Awards are
subject to withholding of all taxes, government mandated social benefit
contributions, or other payments required to be withheld which are applicable to
the Participants.

ARTICLE V


5.1                                 COMMITTEE.  THE PLAN SHALL BE ADMINISTERED
BY THE COMMITTEE APPOINTED BY THE BOARD.  THE COMMITTEE SHALL AT ALL TIMES
CONSIST SOLELY OF OUTSIDE DIRECTORS (WITHIN THE MEANING OF CODE
§ 162(M)(4)(C)(I)) AND SHALL AT ALL TIMES HAVE AT LEAST TWO MEMBERS.  THE BOARD
MAY FROM TIME TO TIME REMOVE MEMBERS FROM OR ADD MEMBERS TO THE COMMITTEE, AND
VACANCIES ON THE COMMITTEE SHALL BE FILLED BY THE BOARD. MEMBERS OF THE
COMMITTEE MAY RESIGN AT ANY TIME UPON WRITTEN NOTICE TO THE BOARD.


5.2                                 COMMITTEE MEETINGS AND ACTIONS.  THE
COMMITTEE SHALL HOLD MEETINGS AT SUCH TIMES AND PLACES AS IT MAY DETERMINE.  A
MAJORITY OF THE MEMBERS OF THE COMMITTEE SHALL CONSTITUTE A QUORUM, AND THE ACTS
OF THE MAJORITY OF THE MEMBERS PRESENT AT A MEETING OR A CONSENT IN WRITING
SIGNED BY ALL MEMBERS OF THE COMMITTEE SHALL BE THE ACTS OF THE COMMITTEE AND
SHALL BE FINAL, BINDING AND CONCLUSIVE UPON ALL PERSONS, INCLUDING CH2M HILL,
ITS SHAREHOLDERS, AND ALL PERSONS HAVING ANY INTEREST IN AWARDS WHICH MAY BE OR
HAVE BEEN GRANTED PURSUANT TO THE PLAN. THE CHAIRMAN OF THE COMMITTEE, IN HIS OR
HER SOLE DISCRETION, MAY DELEGATE ANY OR ALL OF THE RESPONSIBILITIES OF THE
COMMITTEE TO ONE OR MORE COMMITTEE MEMBERS, WHOSE ACTIONS SHALL BE DEEMED TO BE
THE ACTS OF ALL OF THE MEMBERS.


5.3                                 POWERS OF COMMITTEE.  EXCEPT AS OTHERWISE
PROVIDED ELSEWHERE IN THIS PLAN DOCUMENT, THE COMMITTEE SHALL, IN ITS SOLE
DISCRETION, DETERMINE THE TIME AT WHICH AWARDS ARE TO BE MADE AND PAID-OUT,
ACTUAL PERFORMANCE AGAINST TARGETS FOR PURPOSES OF AWARD PAYOUT CALCULATIONS,
SPECIFIC WEIGHING OF THE COMPONENTS OF AWARD PAYOUT CALCULATIONS, AND ESTABLISH
SUCH OTHER TERMS UNDER THE PLAN AS THE COMMITTEE MAY DEEM NECESSARY OR DESIRABLE
AND CONSISTENT WITH THE TERMS OF THE PLAN. EXCEPT AS OTHERWISE PROVIDED
ELSEWHERE IN THIS PLAN DOCUMENT, THE COMMITTEE SHALL HAVE THE FULL AND EXCLUSIVE
RIGHT TO GRANT AND DETERMINE TERMS AND CONDITIONS OF ALL AWARDS GRANTED UNDER
THE PLAN. THE COMMITTEE SHALL DETERMINE THE FORM OR FORMS OF AGREEMENTS WITH
PARTICIPANTS THAT SHALL EVIDENCE THE PARTICULAR PROVISIONS, TERMS, AND
CONDITIONS, WHICH NEED NOT BE IDENTICAL EXCEPT AS MAY BE PROVIDED IN THE PLAN.
THE COMMITTEE MAY FROM TIME TO TIME ADOPT SUCH RULES AND REGULATIONS FOR
CARRYING OUT THE PURPOSES OF THE PLAN AS IT MAY DEEM PROPER AND IN THE BEST
INTERESTS OF CH2M HILL.

8


--------------------------------------------------------------------------------


5.4                                 Interpretation of Plan.  The determination
of the Committee as to any disputed question arising under the Plan, including
questions of construction and interpretation, shall be final, binding and
conclusive upon all persons, including CH2M HILL, its shareholders, and all
persons having any interest in Stock Instruments which may be or have been
granted pursuant to the Plan.


5.5                               LIMITATION OF LIABILITY AND INDEMNIFICATION.

a.               No member of the Committee shall be liable for any action or
determination made in good faith.


B.              EACH PERSON WHO IS OR SHALL HAVE BEEN A MEMBER OF THE COMMITTEE
OR OF THE BOARD SHALL BE INDEMNIFIED AND HELD HARMLESS BY CH2M HILL COMPANIES,
LTD. AGAINST AND FROM ANY LOSS, COST, LIABILITY OR EXPENSE THAT MAY BE IMPOSED
UPON OR REASONABLY INCURRED IN CONNECTION WITH OR RESULTING FROM ANY CLAIM,
ACTION, SUIT OR PROCEEDING TO WHICH SUCH PERSON MAY BE A PARTY OR IN WHICH SUCH
PERSON MAY BE INVOLVED BY REASON OF ANY ACTION TAKEN OR FAILURE TO ACT UNDER THE
PLAN AND AGAINST AND FROM ANY AND ALL AMOUNTS PAID IN SETTLEMENT THEREOF, WITH
CH2M HILL’S APPROVAL, OR PAID IN SATISFACTION OF A JUDGMENT IN ANY SUCH ACTION,
SUIT OR PROCEEDING AGAINST HIM, PROVIDED SUCH PERSON SHALL GIVE CH2M HILL AN
OPPORTUNITY, AT ITS OWN EXPENSE, TO HANDLE AND DEFEND THE SAME BEFORE
UNDERTAKING TO HANDLE AND DEFEND IT ON SUCH PERSON’S OWN BEHALF.


ARTICLE VI


CHANGE IN CONTROL

Notwithstanding any requirements contained in this Plan or any Award grant, all
outstanding Awards shall become immediately payable at two times the Target
Bonus in cash upon the occurrence of a Change in Control event, and shall be
paid to Participants no later than the December 31st of the calendar year in
which the Change in Control occurred, or the first date it is administratively
feasible to make the payment, if later.


ARTICLE VII


TERMINATION OF AFFILIATION


7.1                                 RETIREMENT.  IF A PARTICIPANT SEPARATES FROM
SERVICE, WITHIN THE MEANING OF CODE § 409A, (RETIRES) AFTER ATTAINMENT OF AGE 55
WHILE HOLDING PLAN AWARDS, AND PROVIDED THAT SUBSEQUENT TO SUCH SEPARATION FROM
SERVICE HE/SHE DOES NOT AFFILIATE WITH A COMPETITOR (DIRECTLY OR INDIRECTLY AS
AN EMPLOYEE, CONSULTANT, DIRECTOR, OFFICER, OR SHAREHOLDER OF MORE THAN 5% OF
EQUITY), THE PARTICIPANT SHALL BE ENTITLED TO THE PAYOUTS OF ALL OUTSTANDING
AWARDS.  NOTWITHSTANDING THE FOREGOING, THE PAYOUTS WILL BE PRORATED TO THE
ACTUAL PERIOD THAT THE PARTICIPANT ACTUALLY WORKED FOR CH2M HILL IN THE YEAR
WHEN THE AWARD WAS MADE, IF THE PARTICIPANT DID NOT WORK FOR THAT ENTIRE YEAR.
THE PAYOUT(S) WILL BE MADE AT THE TIME EACH OUTSTANDING AWARD PAYOUT IS DUE FOR
EACH PROGRAM.  IT WILL BE MADE 100% IN CASH AND WILL BE CALCULATED PRORATA FOR
THE TIME THAT THE PARTICIPANT ACTUALLY PARTICIPATED IN EACH PROGRAM, BASED ON
THE ACTUAL CH2M HILL AVAILABLE FUNDS AND/OR OTHER PERFORMANCE GOALS AS OF THE
END OF EACH RELEVANT PROGRAM PERIOD.


7.2                                 DEATH. IF A PARTICIPANT DIES WHILE EMPLOYED
BY CH2M HILL, PAYOUTS OF ALL

9


--------------------------------------------------------------------------------



HIS/HER OUTSTANDING AWARDS WILL BE MADE PRORATA TO THE ACTUAL PERIOD WORKED FOR
CH2M HILL DURING THE FIRST YEAR OF EACH OUTSTANDING AWARD PROGRAM TO THE
PERSONAL REPRESENTATIVE OF THE PARTICIPANT’S ESTATE OR THE DESIGNATED
BENEFICIARY OR OTHER PERSON OR PERSONS WHO SHALL HAVE ACQUIRED ENTITLEMENT TO
EARNED BENEFITS UNDER THE PLAN BY BEQUEST OR INHERITANCE (HEREAFTER,
“BENEFICIARY”) AS PROVIDED IN SECTION 4.5 OF THE PLAN. SUCH PAYOUT WILL BE MADE
100% IN CASH AND WILL BE CALCULATED PRORATA FOR THE TIME THAT THE PARTICIPANT
ACTUALLY PARTICIPATED IN EACH PROGRAM, BASED ON HYPOTHETICAL AVAILABLE FUNDS AND
OTHER PERFORMANCE GOAL LEVELS FOR THE NOT YET COMPLETED PROGRAM PERIODS, DERIVED
BY ASSUMING THAT AVAILABLE FUNDS AND OTHER PERFORMANCE GOALS THROUGH THE END OF
EACH PROGRAM PERIOD FOR EACH OUTSTANDING AWARD, WOULD BE PROPORTIONATE TO THE
PERFORMANCE AS OF THE TIME OF DEATH, INCLUDING CONSIDERATION OF PROJECTED
PERFORMANCE IN OUT-YEARS WHERE APPROPRIATE.  THE COMMITTEE’S DETERMINATION WITH
RESPECT TO PAYOUT AMOUNTS BASED ON THE ABOVE CRITERIA SHALL BE FINAL AND BINDING
ON THE BENEFICIARY.


7.3                                 DISABILITY.  UPON THE PARTICIPANT’S
SEPARATION FROM SERVICE, WITHIN THE MEANING OF CODE § 409A, WITH CH2M HILL BY
REASON OF DISABILITY, PAYOUTS OF THE PARTICIPANT’S PRORATA SHARE OF ALL HIS/HER
OUTSTANDING AWARDS (BASED ON THE ACTUAL PERIOD WORKED FOR CH2M HILL DURING THE
FIRST YEAR OF EACH OUTSTANDING AWARD PROGRAM) SHALL BE MADE TO THE PARTICIPANT
AS PROVIDED IN SECTION 4.5 OF THIS PLAN. SUCH PAYOUT WILL BE MADE 100% IN CASH
AND WILL BE CALCULATED PRORATA FOR THE TIME THAT THE PARTICIPANT ACTUALLY
PARTICIPATED IN EACH PROGRAM, BASED ON HYPOTHETICAL AVAILABLE FUNDS AND OTHER
PERFORMANCE GOAL LEVELS FOR THE NOT YET COMPLETED PROGRAM PERIODS, DERIVED BY
ASSUMING THAT AVAILABLE FUNDS AND OTHER PERFORMANCE GOALS THROUGH THE END OF
EACH PROGRAM PERIOD FOR EACH OUTSTANDING AWARD, WOULD BE PROPORTIONATE TO THE
PERFORMANCE AS OF THE TIME OF TERMINATION, INCLUDING CONSIDERATION OF PROJECTED
PERFORMANCE IN OUT-YEARS WHERE APPROPRIATE. THE COMMITTEE’S DETERMINATION WITH
RESPECT TO PAYOUT AMOUNTS BASED ON THE ABOVE CRITERIA SHALL BE FINAL AND BINDING
ON THE PARTICIPANT.


7.4                                 OTHER TERMINATION. UPON THE PARTICIPANT’S
VOLUNTARY OR INVOLUNTARY SEPARATION FROM SERVICE (WITHIN THE MEANING OF CODE §
409A) WITH CH2M HILL (EXCEPT AS OTHERWISE PROVIDED IN ARTICLE VI OR IN SECTIONS
7.1, 7.2 AND 7.3), ALL RIGHTS A PARTICIPANT HAS UNDER ANY OUTSTANDING AND NOT
YET PAID AWARDS SHALL TERMINATE.

ARTICLE VIII

REQUIREMENTS OF LAW


8.1                                 REQUIREMENTS OF LAW.  ALL AWARDS PURSUANT TO
THE PLAN SHALL BE SUBJECT TO ALL APPLICABLE LAWS, RULES AND REGULATIONS.


8.2                                 GOVERNING LAW.  THE PLAN AND ALL AGREEMENTS
UNDER THE PLAN SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF COLORADO, UNITED STATES OF AMERICA.


8.3                                 GOVERNING CURRENCY.  THE PLAN AND ALL
AGREEMENTS UNDER THE PLAN SHALL BE DENOMINATED IN THE CURRENCY OF THE UNITED
STATES OF AMERICA.

10


--------------------------------------------------------------------------------


ARTICLE IX

AMENDMENT, MODIFICATION AND TERMINATION


THE BOARD MAY AMEND OR MODIFY ANY PROVISION OF THE PLAN AT ANY TIME, EXCEPT THAT
NO AMENDMENT OR MODIFICATION SHALL BE EFFECTIVE WITHOUT THE APPROVAL OF THE
STOCKHOLDERS OF LTD IF SUCH APPROVAL IS NECESSARY TO SATISFY THE REQUIREMENTS OF
CODE § 162(M).  THE BOARD MAY SUSPEND THE GRANTING OF AWARDS UNDER THE PLAN OR
TERMINATE THE PLAN AT ANY TIME.


THE BOARD MAY DETERMINE THAT ANY AWARDS GRANTED UNDER THE PLAN SHALL BE SUBJECT
TO ADDITIONAL AND/OR MODIFIED TERMS AND CONDITIONS, AND THE TERMS OF THE AWARD
SHALL BE ADJUSTED ACCORDINGLY, AS MAY BE NECESSARY TO COMPLY WITH OR TAKE
ACCOUNT OF ANY SECURITIES, EXCHANGE CONTROL, OR TAXATION LAWS, REGULATIONS OR
PRACTICE OF ANY TERRITORY WHICH MAY HAVE APPLICATION TO THE RELEVANT
PARTICIPANT.

ARTICLE X

MISCELLANEOUS


10.1                           GENDER AND NUMBER.  EXCEPT WHEN OTHERWISE
INDICATED BY THE CONTEXT, THE MASCULINE GENDER SHALL ALSO INCLUDE THE FEMININE
GENDER, AND THE DEFINITION OF ANY TERM HEREIN IN THE SINGULAR SHALL ALSO INCLUDE
THE PLURAL.


10.2                           NO RIGHT TO CONTINUED EMPLOYMENT.  NOTHING
CONTAINED IN THE PLAN OR IN ANY AWARD GRANTED UNDER THE PLAN SHALL CONFER UPON
ANY PARTICIPANT ANY RIGHT WITH RESPECT TO THE CONTINUATION OF THE PARTICIPANT’S
EMPLOYMENT BY, OR CONSULTING RELATIONSHIP WITH, CH2M HILL AND/OR AFFILIATES, OR
INTERFERE IN ANY WAY WITH THE RIGHT OF CH2M HILL OR AFFILIATES, SUBJECT TO THE
TERMS OF ANY SEPARATE EMPLOYMENT AGREEMENT OR OTHER CONTRACT TO THE CONTRARY, AT
ANY TIME TO TERMINATE SUCH SERVICES OR TO INCREASE OR DECREASE THE COMPENSATION
OF THE PARTICIPANT FROM THE RATE IN EXISTENCE AT THE TIME OF THE GRANT OF AN
AWARD. ANY PARTICIPANT WHO LEAVES THE EMPLOYMENT OF CH2M HILL SHALL NOT BE
ENTITLED TO ANY COMPENSATION FOR ANY LOSS OF ANY RIGHT OR ANY BENEFIT OR
PROSPECTIVE RIGHT OR BENEFIT UNDER THIS PLAN WHICH THE PARTICIPANT MIGHT
OTHERWISE HAVE ENJOYED WHETHER SUCH COMPENSATION IS CLAIMED BY WAY OF DAMAGES
FOR WRONGFUL DISMISSAL OR OTHER BREACH OF CONTRACT OR BY WAY OF COMPENSATION FOR
LOSS OF OFFICE OR OTHERWISE.

CH2M HILL hereby agrees to the provisions of the Plan and in witness of its
agreement, by its duly authorized officer has executed the Plan on the date
written below.

CH2M HILL COMPANIES, LTD.

Plan Sponsor

By:

 

 

Title:

 

 

Date:

 

 

 

11


--------------------------------------------------------------------------------